  4:19-cv-03084-JMG-MDN Doc # 64 Filed: 10/15/20 Page 1 of 2 - Page ID # 653




                       IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEBRASKA
                                 LINCOLN DIVISION

CATHERINE PALMER, individually and on             )   CASE NO. 4:19-cv-03084-JMG-MDN
behalf of others similarly situated,              )
                                                  )   JUDGE JOHN M. GERRARD
                       Plaintiff,                 )
       vs.                                        )   DEFENDANT KCI USA, INC.’S MOTION
                                                  )   FOR LEAVE TO FILE EXPERT
KCI USA, INC.,                                    )   REPORT WITH RESTRICTED ACCESS
                       Defendant.                 )

       Pursuant to Federal Rule of Civil Procedure 5.2 and Nebraska Civil Rule 5.3(b), Defendant

KCI USA, Inc. (“KCI”) hereby seeks leave to file Exhibit B (Jan Kostyun’s Rebuttal and Direct

Report) to KCI’s Motion to Exclude under restricted access on the public docket. (See Doc. 63.)

       On October, 9, 2020, KCI filed a redacted version of Exhibit B in light of the Protective

Order and Health Insurance Portability and Accountability Act. Exhibit B contains personal and

medical information of KCI patients. Accordingly, KCI respectfully requests that the Court grant

its request for leave to file an unredacted version of Exhibit B with restricted access to counsel of

record and Court users.

                                             Respectfully submitted

                                             /s/ Eric Larson Zalud
                                             ERIC LARSON ZALUD (Admitted Pro Hac Vice)
                                             THOMAS O. CRIST (Admitted Pro Hac Vice)
                                             DAVID M. KRUEGER (Admitted Pro Hac Vice)
                                             MARK S. EISEN (Admitted Pro Hac Vice)
                                             LAURA E. KOGAN (Admitted Pro Hac Vice)
                                             BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
                                             200 Public Square, Suite 2300
                                             Cleveland, Ohio 44114
                                             T: 216-363-4500; F: 216-363-4588
                                             ezalud@beneschlaw.com
                                             tcrist@beneschlaw.com
                                             dkrueger@beneschlaw.com
                                             meisen@beneschlaw.com
                                             lkogan@beneschlaw.com
  4:19-cv-03084-JMG-MDN Doc # 64 Filed: 10/15/20 Page 2 of 2 - Page ID # 654




                                              -and-

                                              Craig A. Knickrehm, #16595
                                              Jonathan M. Brown, #25021
                                              Walentine O’Toole, LLP
                                              11240 Davenport Street
                                              P.O. Box 540125
                                              Omaha, NE 68154-0125
                                              T: (402) 330-6300
                                              F: (402) 330-6303
                                              cknickrehm@walentineotoole.com
                                              jbrown@walentineotoole.com

                                              Attorneys for Defendant KCI USA, Inc.



                                 CERTIFICATE OF SERVICE

        This is to certify that on October 15, 2020, the foregoing DEFENDANT KCI USA, INC.’S

MOTION FOR LEAVE TO FILE EXPERT REPORT WITH RESTRICTED ACCESS was filed

electronically in accordance with the Court’s Electronic Filing Guidelines. Notice of this filing

will be sent to all parties by operation of the Court’s electronic case filing system.

                                                       /s/ Eric Larson Zalud
                                                       Eric Larson Zalud
                                                       Attorney for Defendant KCI USA, Inc.




                                                  2
13873284 v1
